Title: To Thomas Jefferson from John Mandeville, 30 September 1803
From: Mandeville, John
To: Jefferson, Thomas


          
            
              Sir
            
            Alexandria 30th. Septr. 1803
          
          The Committe of Health with thanks acknowledge the receipt of your humane donation of one hundred Dollars transmitted to us through the medium of our Secretary who is now indisposed—
          By Order of the Committe
          
            
              John Mandeville
            
            Sectry. Pro tem.
          
        